Citation Nr: 9929109	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-29 193	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York



THE ISSUES

Entitlement to an increased rating for the service-connected 
residuals of a right foot injury with scars, currently rated 
20 percent disabling. 



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 and subsequent rating decisions 
by the RO.  

The duty to assist extends to the development of all issues 
raised by the veteran in documentation or testimony prior to 
a final Board decision.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993); Mingo v. Derwinski, 2 Vet. App. 52, 54 (1992).  
In numerous statements, the veteran and his representative 
requested service connection for arthritis of the right 
forearm as secondary to his service-connected residuals of a 
fracture of the right forearm with symptomatic scar.  In an 
August 1997 decision, the RO noted that the veteran's 
arthritis of the right forearm had been considered as a 
manifestation of his service-connected right forearm 
condition in prior rating decisions for an increased rating.  

In light of this finding, the Board considers the veteran's 
statements to constitute a claim for an increased rating for 
his service-connected residuals of a fracture of the right 
forearm and refers the matter to the RO for appropriate 
action.  



REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).  
The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Furthermore, the RO should address whether the veteran's 
service-connected right foot injury warrants compensation for 
functional loss due to pain or weakness, fatigability, 
incoordination or pain on movement of a joint.  As such, the 
RO must address the applicability of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to excursion, strength, 
speed, coordination and endurance.  38 C.F.R. § 4.40.  The 
examiner who performed the latest examination to date in June 
1997 stated that the veteran exhibited additional loss of 
function due to pain, but that it was impossible to quantify 
the exact loss at this time.  

In numerous statements, the veteran and his representative 
requested service connection for arthritis of the right foot 
as secondary to his service-connected residuals of a right 
foot injury with scars.  In an August 1997 decision, the RO 
noted that the veteran's arthritis of the right foot had been 
considered as a manifestation of his service-connected right 
foot injury in prior rating decisions for an increased 
rating.  The RO also noted that the evaluation of the same 
disability under various diagnoses was to be avoided under 38 
C.F.R. § 4.14 (1998) (rule against pyramiding).  However, the 
Board notes that where separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps without violating the rule against 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In light of the above evidence, the Board finds that the VA 
examinations conducted to date are inadequate for evaluation 
purposes because they do not include sufficient detail for 
rating the disability at issue and further examination should 
be conducted on remand.  38 C.F.R. § 4.2 (1998).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
right foot injury since June 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
right foot disorder.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
should opine whether the veteran's 
service-connected residual disability is 
mild, moderate or severe in degree.  The 
examiner should report detailed findings 
and describe fully the extent to which 
the service-connected right foot injury 
causes functional limitation, to include 
objective evidence of limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of swelling, deformity or 
atrophy.  A complete rationale for all 
opinions expressed must be provided in 
this regard.

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

